EXHIBIT 32.1 CERTIFICATION OFCHIEFEXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of HighLight Networks, Inc. for the quarter ended March 31, 2010, I certify, pursuant to 18 U.S.C. Section 1350,asadopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: (1)the Quarterly Report on Form 10-Q of HighLight Networks Inc. for the quarter ended March 31, 2010 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)the information contained in the Quarterly Report on Form 10-Q for the quarter ended March 31, 2010, fairly presents in all material respects, the financial condition and results of operations of HighLight Networks, Inc By:/s/ Perry Douglas West Name:Perry Douglas West Title: Principal Executive Officer, Principal Financial Officer and Director Date:May 26, 2010
